FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05583 Franklin Templeton Variable Insurance Products Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/11 Item 1. Schedule of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. tRounds to less than 0.1% of net assets. 'Non-income producing. bThe Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statements of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) (continued) ABBREVIATIONS Selected Portfolio ADR - American Depository Receipt Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) (continued) At March 31, 2011, the Fund had the following forward exchange contracts outstanding. See Note 3. 'See Note 7 regarding investments in Underlying Funds. Quarterly Statement of Investments I See Notes to Statements of Investments Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. At March 31, 2011, the Fund had the following forward exchange contracts outstanding. See Note 3. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) (continued) ABBREVIATIONS Counterparty BOFA - Bank of America Corp. BZWS - Barclays Bank PLC DBAB - Deutsche Bank AG SSBT - State Street Bank and Trust Co. Currency CHF - Swiss Franc EUR- Euro Selected Portfolio ADR - American Depository Receipt Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) (continued) *In U.S. dollars unless otherwise indicated. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) Quarterly Statement of Investments I See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2011 (unaudited) (continued) 'See Note 9 regarding investment in Templeton China Opportunities Fund, Ltd. d See Note 5 regarding restricted securities. e See Note 6 regarding holdings of 5% voting securities. fThe security is traded on a discount basis with no stated coupon rate. ABBREVIATIONS Selected Portfolio ADR - American Depository Receipt FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association Mutual Global Discovery Securities Fund Assets: Investments in Securities: Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Templeton Variable Insurance Products Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date
